Case 1:20-cv-23287-DPG Document 14-9 Entered on FLSD Docket 08/28/2020 Page 1 of 1




  BY EMAIL                                                                  Allen & Overy LLP
                                                                            One Bishops Square
                                                                            London E1 6AD United Kingdom
  Paulino A. Nuñez, Jr.
  Rodriguez Tramont & Nuñez, P.A.                                           Tel                 +44 (0)20 3088 0000
  255 Alhambra Circle, Suite 1150                                           Fax                 +44 (0)20 3088 0088
  Coral Gables, Florida 33134                                               alice.englehart@allenovery.com
  pan@rtgn-law.com

  James L. Berenthal
  Berenthal & Associates, P.A.
  777 Third Avenue, Suite 22D
  New York, NY 10017-1426
  jlb@berenthalaw.com

  Our ref ACE/LIZS/0051667-0000415 NYO1: 2000159704

  30 April 2020

  Dear Sirs

  Threatened Litigation under the U.S. Helms-Burton Act

  On 3 April 2020, our client Imperial Brands PLC ("Imperial") received your letter dated 31 March 2020.
  Imperial will vigorously defend the threatened claims on all applicable grounds, and nothing in this letter
  waives any of Imperial's defences, including as to personal jurisdiction and service, all of which are
  reserved (and, for the avoidance of doubt, we are not authorised to accept service). We make two threshold
  points.

  First, in addition to Imperial, you addressed your letter to Altabana, S.L. and Corporación Habanos, S.A.,
  in both cases, "c/o Imperial Brands PLC." Those two corporations are incorporated and managed separately
  from Imperial, and neither of them does business at the United Kingdom address to which you sent your
  letter.

  Second, our investigation reveals that no one is "trafficking" in the factory located at 1255 23rd Street, el
  Vedado, Havana, Cuba. To the contrary, as several publicly available sources confirm, that factory is in a
  state of disrepair and has therefore been closed for the better part of a decade. Notably, none of the evidence
  referenced in your letter reflects any activity later than 2013, and in relation to the article which you suggest
  confirms that the premises were being used for cigar production in 2013, the location of the factory cited
  is not named. We presume you will be aware from public sources that the "H. Upmann" factory had moved
  premises by then.

  We trust that you will not file a claim in circumstances where you are unable to make a good-faith allegation
  of compliance with 22 U.S.C. § 6084, which provides that a Helms-Burton claim "may not be brought more
  than 2 years after the trafficking giving rise to the action has ceased to occur."

  All of Imperial's rights, defences, arguments, and positions are reserved.

  Yours faithfully




  Allen & Overy LLP
